Exhibit 99.2 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT Technologies Reports Financial Results for the First Quarter of 2015 Tel Aviv, Israel – June 30, 2015 – RiT Technologies Ltd.(NASDAQ CM: RITT), a leading provider of IIM and structured cabling solutions and a developer of an innovative indoor optical wireless technology solution (Beamcaster), today announced its unaudited financial results for the first quarter ended March 31, 2015. Financial Results for the First Quarter 2015 o Revenues increased to $3.39 million, up 68.0% compared to $2.02 million for the first quarter of 2014; and up 267.0% compared to $0.92 million for the fourth quarter of 2014. o Total operating expenses decreased to $1.47 million, down 45.0% compared to $2.68 million for the first quarter of 2014; and down 38.2% compared with $2.38 million for the fourth quarter of 2014. o Net income was $18,000, or $0.0012 per basic and diluted share, compared with a net loss of $1.89 million, or ($0.15) per basic and diluted share in the first quarter of 2014; and compared with a net loss of $3.17 million, or ($0.20) per basic and diluted share in the fourth quarter of 2014. o Cash and cash equivalents were $2.49 million as of March 31, 2015, compared with $1.6 million as of December 31, 2014. “During the first quarter of 2015, RiT benefited from the efficiency program we launched in 2014, which enabled us to significantly reduce our operational costs,” noted Motti Hania President & CEO. “Moreover, based on the recent signing of a number of important agreements, we are starting to gain strong traction with our sales efforts, which in turn could lead to an improved sales trajectory.” “In addition, our enhanced Indoor Wireless Optical Network (IWON) technology represents a new opportunity for RiT to offer unique solutions for industrial applications and for open space environments with our Beamcaster 2.0. We recently announced our next generation network solution that combines wireless and wire network with high bandwidth (1G, 10G), high security, and ease of installation," concluded Mr. Hania. About RiT Technologies RiT Technologies (NASDAQ: RITT), is a leading provider of IIM and structured cabling solutions and a developer of an innovative indoor optical wireless technology solution. The RiT IIM products provide network utilization for data centers, communication rooms and work space environments. They help companies plan and provision, monitor and troubleshoot their communications networks, maximizing utilization, reliability and physical security of the network while minimizing unplanned downtime. The RiT solutions are deployed around the world, in a broad range of organizations, including data centers in corporate organizations, government agencies, financial institutions, airport authorities, healthcare and education institutions and more. Our BeamCaster™ product is an innovative indoor optical wireless networking technology solutions, designed to help customers streamline deployment, reduce infrastructure design, installation and maintenance complexity and enhance security in a cost effective way. RiT’s shares are traded on the NASDAQ Capital Market under the symbol RITT. For more information, please visit: www.rittech.com RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC. These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.Except as otherwise required by applicable law, weexpressly disclaim any obligation to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. Company Contact: Eran Erov, VP finance +972-77-270-7203 eran.erov@rittech.com Investor Relations Contacts: KCSA Strategic Communications Jeffrey Goldberger 212-896-1249 ritt@kcsa.com Page 2 of 4 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 Three Months Ended March 31, Sales Cost of sales Gross profit Operating expenses Research and development, net Sales and marketing, net General and administrative Total operating expenses Operating margin 34 ) Financing loss, net ) ) Margin before income tax expense 18 ) Net Margin 18 ) Net Loss Per Share - Basic and Diluted ) Weighted Average Number of Ordinary Shares Outstanding - Basic and Diluted Page 3 of 4 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RIT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (US GAAP) (U.S. dollars in thousands) March 31, December 31, US$ thousands US$ thousands Assets Current Assets: Cash and cash equivalents Trade receivables, net Other current assets Inventories Total Current Assets Assets held for severance benefits Intangible assets - Property and equipment, net Total Non-Current Assets Total Assets Liabilities and Shareholders' Equity Current Liabilities: Trade payables Other payables and accrued liabilities Total Current Liabilities Principal shareholder convertible loan Liability in respect of employees' severance benefits Total Non-Current Liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity: Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page 4 of 4
